Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 23 and 52 – 55 are pending.

Allowable Subject Matter
Claims 1 – 23 and 52 – 55 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims  1 and 17 (renumbered as 1 and 24) directed to associating, for each one of a plurality of answer definitions, at least one or more pattern-form questions, wherein each answer definition has an associated jump target that defines a respective entry point into the subject system to provide information responsive to the associated one or more pattern-form questions; receiving a user input from a user including capturing input text wherein the captured input text may include spelling and grammatical errors, wherein the input text defines a natural language user query; matching the received input text to one of the pattern-form questions thereby selecting the jump target associated with the matched pattern-form question, wherein the matching includes (1) pre-processing the captured user input text by (i) scanning the captured user input text for known entities using a first fuzzy matching approach and when identified, removing the identified entities, and (ii) scanning the captured user input text for pattern words and when identified, replacing such pattern words with a predetermined replacement word; and (2) pre-processing the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164